Citation Nr: 1527225	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  14-04 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for disability of the upper back and cervical spine.


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to May 1982 and from January 1983 to July 2008.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Reno, Nevada, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The record before the Board consists of the Veteran's paper claims file and electronic records in Virtual VA and the Veterans Benefits System.


REMAND

The Board's review of the record reveals that further development is warranted before the claim on appeal is decided. 

The Veteran asserts that disability of his upper back and cervical spine was caused by his service-connected lumbar spine disability.

The Veteran's service treatment records (STRs) document treatment for ongoing back pain and limited duty due to a back injury.  A March 1990 STR indicates the Veteran was given a provisional diagnosis of recurrent upper back muscle strain with no history of trauma or injury.  An August 1990 STR notes the Veteran had exacerbated chronic mid-back pain with limited sidebending of the cervical spine bilaterally and limited right cervical rotation.  The STR indicates the cervical pathology was "possibly secondary compensatory mechanism."  An August 1990 physical profile restricted the Veteran's lifting, bending, running, and jumping due to a backache.  According to an August 1992 STR, the Veteran reported back and neck pain that was possibly related to a right hand bee sting.  An April 1999 STR notes the Veteran received physical therapy for cervical spine pain in August 1990, with no complications or sequelae.  A February 2008 retirement examination found no acute issues with a noted history of low back pain.

A December 2008 service hospital record notes the Veteran reported moderate pain in the center and upper back.

In connection with July 2010 service hospital treatment, the Veteran reported intermittent soreness in the upper back near the base of his neck that was chronic and did not significantly change recently.  The treatment record notes normal range of motion, no tenderness, laxity, weakness, or pain on motion of the cervical spine.  According to an August 2010 service hospital record, the Veteran reported he had been told he had arthritis in his neck that caused constant dull pain that worsened when riding his bike or looking up and down.  An X-ray report provides an impression of bifid spinous processes at C4 and C5 due to subtle retrolisthesis.  A September 2010 service hospital record indicates the Veteran reported having cervicalgia symptoms for several months that were exacerbated by physical therapy.  An MRI of the cervical spine showed broad-based disc osteophyte complex at C5-C6 with prominent uncovertebral joint osteophytes that caused moderate central canal stenosis and bilateral neural foraminal narrowing. 

In October 2010, the Veteran reported that he had bone spurs in his neck that were related to a 1990 in-service back injury.  He noted that he had arthritis in the low back due to the 1990 injury and that he believed the bone spurs were caused by compensating for the low back injury.  

In a November 2010 VA examination, the Veteran reported pain at the base of his neck began in 2008 and progressively worsened.  He indicated that an August 2010 MRI report found bone spurs in the cervical spine and that he believed they were caused by his body compensating for his low back disorder.  The examiner diagnosed cervical degenerative joint and disc disease and noted that no medical opinion was requested.

In an October 2012 VA examination report, the examiner noted that the Veteran had a 2009 diagnosis of cervical spondylosis (bone spurs) and a 2010 diagnosis of broad-based osteophyte disc complex that caused neuroforaminal narrowing that caused less movement than normal.  The examiner opined that the Veteran's bone spurs were less likely than not proximately due to or a result of the Veteran's lumbar spine arthritis because the disorders involved two separate areas of the body and that cervical bone spurs and lumbar spine degenerative joint disease co-existed.  Further, the examiner noted that the Veteran's in-service cervical spine condition must have completely resolved because his March 2000 service examination found no spine abnormalities after his August 1990 to November 1990 reports of neck pain and physical therapy.

In December 2012, the Veteran submitted internet treatise information on neck pain and bone spurs that indicate bone spurs are a symptom of spinal degeneration caused by aging, cervical spondylosis, herniated disc, osteoarthritis, traumatic injury, or poor posture.  

In a December 2012 notice of disagreement, the Veteran clarified that his neck pain did not start until December 2008, and noted that the pain began within a year of his retirement from the military.

In an October 2013 private physical therapy evaluation, the Veteran reported cervical spine arthritis and bone spurs.  The physical therapist found observable tightness, hypersensitivity on palpation, increased scapular winging and significant muscle loss through the postural shoulders and noted that the Veteran had pain, weakness, decreased range of motion, and decreased functional mobility.

In January 2014, the Veteran contended that his in-service low back injuries in 1987, 1990, 1992, and 1993, caused neck pain and indicated that he had no in-service imaging studies of the upper back but believed that steroid injections to the mid- and upper-back for low back pain may have caused bone spurs in his neck because the shots affected bone mineral density and disrupted skeletal architecture.  

The Board finds the November 2010 and October 2012 VA examination reports inadequate for adjudicative purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, the conclusions reached by the October 2012 examiner do not fully address all requested inquiries.  The VA examiner provided an opinion with regard to the Veteran's diagnosis of bone spurs, but failed to provide an opinion that encompassed all cervical spine disorders present during the period of the claim and whether any of those disorders originated during active service, are otherwise related to active service, or were aggravated by a service-connected lumbar spine disability.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Specifically, the Board notes that the Veteran was also diagnosed with cervical degenerative joint and disc disease and osteophyte disc complex during the period of the claim.  Further, the examiner failed to provide a rationale that accounted for the Veteran's statements that neck pain began within one year of separation from service in December 2008 and continued ever since.  Therefore, the claim must be remanded for another VA examination to determine the nature and etiology of all upper back and cervical spine disorders present during the period of the claim.

As the case must be remanded, efforts should be made to obtain all outstanding records pertinent to the issue on appeal, including any outstanding VA treatment records.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records, to include any VA Medical Center treatment records.

2. Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of all disorders of the upper back and cervical spine that have been present during the period of the claim.  All pertinent evidence of record must be provided to and reviewed by the VA examiner.  Any indicated studies should be performed.

Based on the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion with respect to each upper back and cervical spine disorder present during the period of the claim as to whether there is a 50 percent or greater probability that the disorder had its onset in service or is otherwise etiologically related to service.

If the examiner is unable to provide an opinion linking arthritis of the upper back or cervical spine to the Veteran's active service, the examiner should state an opinion as to whether there is a 50 percent or better probability that any arthritis of the cervical spine or upper back present during the period of the claim was manifested within a year of the Veteran's separation from service in July 2008. 

With respect to each upper back and cervical spine disorder present during the period of the claim that the examiner believes was not present in service and is not etiologically related to service, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder was caused or permanently worsened by the service-connected low back disability.  

The rationale for all opinions expressed should also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. The RO or the AMC should also undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the claim.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




